Exhibit 99.1 FOR IMMEDIATE RELEASE - April 6, 2010 - DENVER, COLORADO - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Amex Symbol - PED) PETROFLOW ENERGY LTD. ANNOUNCES UPDATES Petroflow Energy Ltd. (“Petroflow” or the “Company”) today announced that Kyle Miller will cease to hold the office of CEO of Petroflow effective immediately.The Board of Petroflow thanks Mr. Miller for his service to the Company.Petroflow also announced today that it has engaged the financial advisory services of Kinetic Advisors LLC.Kinetic will provide advice on strategic alternatives to the Company with the intent of maximizing the value of the Company. Forward-Looking Statements This news release contains statements that may constitute "forward-looking statements" or "forward-looking information" within the meaning of applicable securities legislation as they involve the ability of the Company to complete strategic alternatives, and our ability to continue the operation of the Company. Forward-looking statements are based on current expectations, estimates and projections that involve a number of risks, uncertainties and factors that could cause actual results to differ materially from those anticipated by Petroflow and described in the forward-looking statements. These risks, uncertainties and factors include, but are not limited to, the potential adverse impact of continuing defaults under the Credit Agreement with our banking syndicate, the Company’s ability to raise additional equity, commodity prices and the difficulty in retaining key personnel to carry on the Company’s oil and gas operations. Additional information on these and other factors, which could affect Petroflow's operations or financial results, are included in Petroflow's reports on file with Canadian and United States securities regulatory authorities. We assume no obligation to update forward-looking statements should circumstances or management's estimates or opinions change unless otherwise required under securities law. For further information, please contact: Petroflow Energy Ltd.
